PER CURIAM.
Jan Kostka, the claimant, appeals the denial of his petition for worker’s compensation benefits. We find no error in the denial of compensability as to the claimant’s back injury and cognitive difficulties. However, we reverse the denial of compensability as to all other injuries suffered by the claimant in his work-related accident on May 1, 1992. See Craig v. Gray’s Guard Service, 582 So.2d 35 (Fla. 1st DCA 1991).
Affirmed in part, reversed in part.
ERVIN, VAN NORTWICK and PADOVANO, JJ., CONCUR.